The circuit court sustained a demurrer to plaintiff's bill as amended, and the plaintiff, declining to make further amendment, the bill was dismissed. In the same order the court certified for review its ruling upon the demurrer, under section 1, chapter 135, Code. The order of dismissal being final, we have no jurisdiction under the order of certification to determine the question certified. Heater v. Lloyd, 85 W. Va. 570,102 S.E. 228; Gas Company v. Shreve, 90 W. Va. 277,110 S.E. 714; Marks v. Mitchell, 90 W. Va. 702,111 S.E. 763.
Our ruling will be certified to the circuit court.
Dismissed. *Page 184